Case 1:19-cv-12581-RGS Document1 Filed 12/23/19 Page 1 of 61

Pro Se | (Rev 09/16) Complaint for a Civil Case

UNITED STATES DISTRICT COURT

for the

District of Massachusetts

 

 

 

 

 

4 ) Case No.
) (to be filled in by the Clerk's Office)
LY OF Y { LO S )
Plaintijf(s) i
(Write the full name of each plaintiff who is filing this complaint. . ae [|
Ifthe names of all the plaintiffs cannot fit in the space above ) Jury Trial: (check one) Yes No
please write "see attached" in the space and attach an additional )
page with the full list of names.) )
-V- )

)

) —_
aLoy |) a —
A ; ) a i

Defendant(s) ) Son “2 iW
(Write the full name of each defendant who is being sued. If the 3 | ~D -o7
names of all the defendants cannot fit in the space above, please ) = Wd Ti
write “see atiached” in the space and attach an additional page ) n-4 oa =~ co
with the full list of names.) = CD ms a
cn isp =a
I 2
= nm a
©

COMPLAINT FOR A CIVIL CASE

F The Parties to This Complaint

A. The Plaintiff(s)

Provide the information below for each At tiff named in the comptaint. Attach additional pages if

needed.
Name Al. LO

Street Address |

City and County

State and Zip Code Mo _ lon
Telephone Number i 8th

E-mail Address

 
  
   
 
 

 

 

 

 

 

 

B. The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency. an organization, or a corporation. For an individual defendant.

include the person's job or title /ifAnown), Attach additional pages if needed.
1) Co r 0 ar at Ton

i Corp Vat ion

Oe hut 2 SNe")
Ly ite \ ‘huad

Page J of 5
Case 1:19-cv-12581-RGS Document1 Filed 12/23/19 Page 2 of 61

Pro Se 1 (Rev. 09/16) Complaint for a Civil Case

Defendant No. |

- Amey

Job or Title (if known) _it er propa OA no ALA ”n
Street Address / V \ “§ / \ Hs ‘Py \ /, yy | , ojepalS

 

 

 

City and County su) ) ‘ton IU

Telephone Number &) ) oh Uy 6 62 ts rs

 

 

 

 

E-mail Address (if known)

Defendant No. 2

Name

 

Job or Title (if known)

 

 

Street Address

 

 

 

 

City and County
State and Zip Code

 

 

Telephone Number

E-mail Address (if known)

Defendant No. 3
Name
Job or Title (ifknown)
Street Address
City and County
State and Zip Code
Telephone Number

E-mail Address (if known)

 

Defendant No. 4
Name
Job or Title (ifknown)
Street Address

 

City and County

State and Zip Code

Telephone Number 5SD AS eK ‘) ) @ c 7

E-mail Address (if known)

 

 

Page 2 of 5
Case 1:19-cv-12581-RGS Document1 Filed 12/23/19 Page 3 of 61

Pro Se | (Rev. 09/16) Complaint for a Civil Case

H.

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. Ina
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is thé basis for federal court jurisdiction? (check alt that apply)

Federal question ["] Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.

% A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
are at issue in this case.

 

     
   
 
 

B. If the Basis for Jurisdiction Is Diversity of Citizenghip
I. The Plaintiff(s)

a. If the plaints

The plaintiff, (ame) . is a citizen of the

| Rg
State of frame) Mass

 

b. If the plaintiff is a corporation

The plaintiff, (name) , is incorporated

under the laws of the State of ¢nafre) ,
and has its principal place of Gusiness in the State of (name)
i

 

 

 

(If more than one plaintiff is named in the complaint, aitach an additional page providing the
same information for each additional plaintiff.)

 

2. The Defendant(s)
a. If the defendant is an individual
The defendant. (ame; , is a citizen of
the State of fame) . Or is a citizen of

 

(foreign nation)

 

Page 3 of 5
Case 1:19-cv-12581-RGS Document 1 Filed 12/23/19 Page 4 of 61

Pro Se 1 (Rev. 09/16) Complaint for a Civil Case

 

b. If the defendant is a corporation
The defendant, (name) , 1S incorporated under
the laws of the State of (name) , and has its

 

principal place of business in the State of (name)

 

Or is incorporated under the laws of (foreign nation) ;

 

and has its principal place of business in (name)

 

(if more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

3. The Amount in Controversy

  
 
 

_The amount
stake-is moye\the

\ TSS BS spot fore —orryt r nae,

sontroversy-the amount the plaintiff claims the defendant owes or the amount at
$25,000, ngt counting interes and-eests of court, becapse (explain): Y

    

Write a short and plain statement of the claim. Do not make legal arguments. State~as-brefhy-as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights. including
the dates and places of that involvement or conduct. 1f more than one claim is asserted, number each claim and

write a short and plain statement of each ie in a separate rch Attach additional pages if needed.
Neve $e N\ade SP VRS and, CA WL ond art On,
thew u Vics

“Ant tee SAME OS abu
PS Gon leh Xo Wane Vey ungoctont Malte

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
punitive money damages.

Ao FOMny co. Hoyt, (Xcomul Pads, foods |

Sy 9 fut + chi LA Supgct debingvy AY |
AZ hare ban chiserimioted Eling tu ly Ly Oh Sreser
Pulce allegdeh & nugketd Voy an aterm VOU

 

   
 

IV. Relief
Case 1:19-cv-12581-RGS Document1 Filed 12/23/19 Page 5 of 61

Pro Se | (Rev. 09/16) Complaint for a Civil Case

 

V. Certification and Closing

Under Federal Rule of Civil Procedure | 1, by signing below, | certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney
| agree to provide the Clerk's Office with any changes to my address where case-related papers may be

_served. | understand that my failure to keep a current address on file with the Clerk's Office may result
in the dismissal of my case.

Date of signing: |

Signature of Plaintiff
Printed Naine of Plaintiff

 
 

aA

B. For Attorneys

Date of signing:

 

Signature of Attorney

 

Printed Name of Attorney

 

Bar Number

 

Name of Law Firm

 

Street Address

 

State and Zip Code

 

Telephone Number
E-mail Address

 

 

Page 5 of 5
Case 1:19-cv-12581-RGS Document1 Filed 12/23/19 Page 6 of 61

id

‘SOV 40 LORISIC

LUND LOTUS
40 S¥Y319 NI
er qaus

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Or erie —
at ae epee a5 = bd

( < fe
—— 7 Masks ak Sct

 

 

 

 

 

 

 

 

saree rom +h Vu. Sing Comecti wf —
ht

 

 

ee
Case 1:19-cv-12581-RGS Document1 Filed 12/23/19 Page 7 of 61

(I

Jd ee nec, 7 ty + anc os
meets aussi Shag ry eh Sta atte 2
ah Dent @ —u Store Comes af
An as hae Aa

 

 

Cuuy aay Nob AT frou

 

 

 

 

  

 

= ear : oes “ os % fi “yr . ef 5, 9 Sa a
Deng ositegped hyo orm ‘best aly
on = Ina dye ore

   

 

 

4 Ne. Uo . ae cea wes whe =i aah Teen

So Or rr rE —— eae

eee
Case 1:19-cv-12581-RGS Document1 Filed 12/23/19 Page 8 of 61

iS

A ish On. bride ty 4a oted,

 

 

 

 

 

 

 

 

 

 

 

 

i a a ee
ANA Ate al alSolwtale pd Reed
— CN ~-4------------
ola AO UGE AVS We~ WUC L/al Oo
eet ej ec
\V\eey OL [eG dl Addi \ ancl

Ny a Ny

 

ia i a a ae ee ee

 

 

 

 

 

 

 
Case 1:19-cv-12581-RGS Documen t1 Filed 12/23/19 Page 9 of 61

Yh

x. CAM N not SU eh Lhe beth, on

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ante uate s aT tes rT a
———Maaee “wher & ft hfe et “Yeni
oh aN mao a
ence ron ALS | fehing Ie a
a Bhat TG me na pet bitty a

ee
Case 1:19-cv-12581-RGS Document1 Filed 12/23/19 Page 10 of 61

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 1:19-cv-12581-RGS Document1 Filed 12/23/19 Page 11 of 61

c

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 1:19-cv-12581-RGS Document1 Filed 12/23/19 Page 12 of 61 -

 

 

 

 

7 = Gi koa SA Sa maby Mw on —

 

 

 

= fale oe Sth ene Use

 

 

 

aye a kelael of RTE
—— ‘ee a * ‘heSemir oO a an aL

: ar T = loin Wyraagh ‘pralechh et Je pg

 

 

ee
Case 1:19-cv-12581-RGS Document1 Filed 12/23/19 Page 13 of 61
(Barer ;

O
Ress)

~—bihe Fes Palle Iya 7 che CEE

 

 

 

 

 

 

 

ee 1 ‘ont ard ts, creck

— Me oF Nore Sine a Uf otaan Os habe morc,

 

 

 

 
Case 1:19-cv-12581-RGS Document1 Filed 12/23/19 Page 14 of 61

G

t aM xh ot Tt ¢ os (Ye four Q) hid

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

mien Dee
TE UNC Ploy pra Gc eatul C7

pe Cr pecemaceceneee a ak
JOON

 

 

 

 

 

 

 

 

 

 
Case 1:19-cv-12581-RGS Document1 Filed 12/23/19 Page 15 of 61

 

 

_ se ogy Tor [0 ae cat

ee “ih ica & —_ {no nec oe

eg f Nf Lackea eh A. ck A ass au b Sq eA “time i

—_ {Wit ss at Haein Mot S By BD ay
- Yetbent Fedor vale Krai

bat oh nell: ate ec rat Sa TA

 

 

 

 

 

 

 

 

 

 

 

 
Case 1:19-cv-12581-RGS Document1 Filed 12/23/19 Page 16 of 61

 

 

 

 

 

me a i a TS ae i aS i 5S Sr ae"

 

 

 

 

 

 

 

 

 
Case 1:19-cv-12581-RGS Documen t1 Filed 12/23/19 Page 17 of 61

(0

(reef (neh ith Kim and mu, CaS CU
eS a oa J a

 

 

 

 

 

 

 

 

 

ae ah jane bat Sahat tray, elegy
or femoral ema se SY AY
ee ee ee pe — = fh Se +
egrets aay The Hout —

 

 

 

 

At
Case 1:19-cv-12581-RGS Documen t1 Filed 12/23/19 Page 18 of 61

(

CL. Sea Qot disncvitel Led’ econ,
Ce closet =a

 

 

 

 

 

eaten ean sey) a eg peer

Te: Satan io et adhe e—
— a Strap ive taree Scat a
bak -te-call Sols a Vee inet —_

Tatchenerhigbie neat iS

 

 

 

 

 

 
Case 1:19-cv-12581-RGS Documen t1 Filed 12/23/19 Page 19 of 61

o

 

 

a Ssrcfes eos tak — Care oe

 

 

 

 

chee ay ae de, on sof dete

ot «__fe
MAW Ft Neil thet sti
etl? nee

 

 

 

 

 

 

 

 

 

“sree balks — DUNG, Sons
Case 1:19-cv-12581-RGS Documen t1 Filed 12/23/19 Page 20 of 61

(B

 

mae ted son TiS “wik her Bate
Tonks ON a Shak alles a

_ TT WS J She bis te apect meaty =
=I AT cal Cc ie ia al Perce Liste ny

——]f{— ~*~ —-—- -- ee SS ES

“ont tak Boe Ky ine 10 2 v—

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 1:19-cv-12581-RGS Documen t1 Filed 12/23/19 Page 21 of 61

 

 

 

 

’ a
/
Det
— hehehe rel etek —
aaa Thine QU ecanfle =<
a Jarl att One liteg fide Sek
oo te “at nase eee On Te efit oe

 

"WW Wes aeounl 1656 oF [S597

 

 

 
 

alk OY Pic chives + ado oy ot ll
ation seca Taha eT “ip Wee
+ aE Hoos to tn lech
phate Srveske lies r= _
OF Heart Bow Je pees i
—~R We HN Ut carne pris ae =
— CR lee sila tas

 

 

 

 

 

 

 
Case 1:19-cv-12581-RGS Document1 Filed 12/23/19 Page 23 of 61

 

 

 

 

 

 

 

 

 

 

 

|
|
|
> |
|
|
|
Yq &
|
Lo og |
|
|
|
A
|
Ly

 

 

 

 

 

 

 

 

 

| SZ G
- sat oS , See ae
=a toe (\ = if {resi (> heeEe

 

 

 

 

 

 

 

 

 
Case 1:19-cv-12581-RGS Document1 Filed 12/23/19 Page 24 of 61

(i

- + ~ Ppa tae Hooiene Me Develo
ond Wate: Nfacye: Practise ---——

— ave

ATS Coretta 0 Cmspee 92

 

 

 

 

 

 

 

 

 

= =e meso WIS Sth >a
: ~ ANC s ae Atay stg Of’ (or _

 

 

 

 

In Sera = Siam au Noe

 

 
Case 1:19-cv-12581-RGS Documen t1 Filed 12/23/19 Page 25 of 61

G

a hedl.cae be cit Seebyec AY aan

 

 

 

He sda at tke “Shit eae

 

 

 

 

 

Oy Shap te aR Sate Ti a
Ste oe tt Wr fie G sek =

 

 

 

Pay 2 ON diy | =. e a SIGN ul ‘ ec :
atone hakpesith these eye

 

 

 

 
Case 1:19-cv-12581-RGS Documen t1 Filed 12/23/19 Page 26 of 61

— laa ce
4 warkc eytatlah oe sence ee pence ats

= Pertezan ruskel St Sat Fak

a -— Aine ae SS AK Wt Shape. N\A.

APN 1 iN a Wiad SAC OES nS

pM FY

0 Vaan eplio. hay tk (honor wee
SOR Re Sal fs natn | rom oder —
athe Ke Stand I Won Stak
A, (\ Ee AW Tho Of treadel- WY fie -

 

 

 

 

 

 

 

 

 

 

 
Case 1:19-cv-12581-RGS Document1 Filed 12/23/19 Page 27 of 61

(H

Mae aad Called a= Aho man oF, Woman
Pek cont A Vine the ely sek
= Nes One AE “eanghiceh ebwot er pa —

raga “fucker “ew Sone Se —

ee =~ 9 aC = Or ian i “ae Wes. =.

 

 

 

 

 

i Qu_ athe ahha sw he i
Deng Ao age ae Titre |

 

 
Case 1:19-cv-12581-RGS Document1 Filed 12/23/19 Page 28 of 61

(|

Me, Xe ailing bak bappck 4 the,
Sogo Cent ly The thea o fe alt
Dy ak On| one reel WM &VICY onsen YOu
a ‘Swe other Coement { g fet a
Pel {ee pac “ig Meat ot a Cawheho
“cattle, He-alss Caml. See “oon
ibe anh Udaleel hired Aouad Mea
"eT Way 20h. lind ov gto oe
= fain Fo Ca Hone SCT ~

  

 

 

 

 

 

 
Case 1:19-cv-12581-RGS Documen t1 Filed 12/23/19 Page 29 of 61

Qi

 

—helelodl ge heiepia: iit 3 alta

 

 

 

—Tepork, Wi ar OUT Ones ee ails SOT .
_ Or OMECAN mir nat Ca ou Vu = {o
—_ tc Cor’ nl tcab : At Lal ee a
Menor T rg CR TT wakes iid
Vs Cords 49 “ake Suet ay Uleve

—peEE pated oavepthins a tt to heen mec —
SF Onl Naheral oI Sazg Thee -

  

 

 

 

 

 

 

 

 
Case 1:19-cv-12581-RGS Documen t1 Filed 12/23/19 Page 30 of 61

fs dhe (opm tht wcbd of Ste

 

—_ =< — i CS

hee ( She Ne Caepe sORS

_ Geog. dents nh Coane oe Fin ~~:

 

 

 

 

hy ot 7
8 Rim ah. SC. capi ve Ae. we Hey co

 

 

 

ais: frames oats: tase Tenied

 

 

 

 

 

 

 

 
Case 1:19-cv-12581-RGS Documen t1 Filed 12/23/19 Page 31 of 61

On

Vine wo olga prada Sa Sal Kuve
Cals bal). -f Kia mat be Nakdlegores

Of Nea io WR OA, ae ON J ae Shee
—_Unot Rayna <a ek TA

 

 

 
   

 

 

 

 

 
Case 1:19-cv-12581-RGS Document1 Filed 12/23/19 Page 32 of 61

(as

A\. Leh. uh Le MWe wlcth hee

  

 

We Cathen SPT ae VAR) Day
agg athe Pele her pane SU

h co \ . \\ Be . ( 7
aol fakr one ol Na WN
+4 —_C + — \

 

a cxoid 0 Gide mi We Pore
bl SRA Ramee pees RUT

a = 9 a —
a faba bebe t= teh oat

 
 

 
Case 1:19-cv-12581-RGS Document1 Filed 12/23/19 Page 33 of 61

Oo

Ac on coll Fo we (Xa unc\ (hana oe uke
Suit keppeok to call ee we tire eo

 

_ GS. ae ey atte at / ON

erm Oi Toon, Nakoaly Gy thet co
---"5 Wk haa repent too br Walle 69, =o

 

hoon aie apd — ve pal Oe PH ohh ret OE ces
J We raat anes (LS ora Mano Sf He pleat

aS athe nos hal ae

  

 

Pathos hd a Ge 2 ie off

 

ere Seb Cotta, Sam Wr Sie

Fe tne eapleegy tone bh de
Case 1:19-cv-12581-RGS Document1 Filed 12/23/19 Page 34 of 61

(08

Comenbir whet —* \ke on

 

a “hae ‘yas t Sth ( z AH Meno et
Hae rk 5 Oise Rati bet Om, Rok

 

 

oe “hes te =x aA dis SX “dod. si en ene

 

 

 

 

 

 

 

 

eth oo
~ olen pliqan. Oh at Era Jose —

ok othe Ship enplanaay PATS

 
Case 1:19-cv-12581-RGS Documen t1 Filed 12/23/19 Page 35 of 61

Phat

QI

the. rh Pies Wa J they Q be \

 

ik tA Sonat te de

 

 

ent troe  est Tackeer Ewe
5k Wath on ast foc tere eark—

 

 

 

 

 

 

 

 
Case 1:19-cv-12581-RGS Documen t1 Filed 12/23/19 Page 36 of 61

OF,

Gs. They til Sd les ean is anh als
abe sare EA eee
_ - Ahoy Me NACo of ce. OF Ons ie \ ak ee
——s w efi, . OKUE | of ay) Thane \ aa it! Eel

 

 

 

 

 

 

Ave hel PAS Se ee

 

QS

 

~eieeii
==. Zhe WCE he enp peat
Case 1:19-cv-12581-RGS Document1 Filed 12/23/19 Page 37 of 61

eS

Abs spb jet sant, b ‘ gio\ lag Woes There (Ja)

_ Qe aul Wet ep on. Heke SN: hu ‘phoney a

- =e WG, hase ae: < tee is. é.
MS Ce ove + we neh 0 \aep ol

 

 

 

se ie a zs
ee he bel hes i

—_—_ PR ‘pect chair = Tl. a SN it

 
Case 1:19-cv-12581-RGS Document1 Filed 12/23/19 Page 38 of 61

| hi Z |
On bottom “Cabrel onderhest @ pie 7
Oo. peichass,-¢l glatizbaye eure |
4] 4 ps. Su gppord as iT he eat aa
serene Sk te opal he Fee
ake ees ex es, trendy vate ster

 

 

 

 

   

 

 

 
Case 1:19-cv-12581-RGS Document1 Filed 12/23/19 Page 39 of 61

cd

aerate of This g
Soares de Sag t : “che = =e Bat 45 i tt

 

 

oe =¥ e Sead v7 ¥ prodocasfiuby THR
bir any eek (= NAL (Wopten “SS Cai Seale raion :

 

 

 

 

ee “alg 5 Gini Te gee aie

 

ponte E¢ cong Vc ‘a ony byt “OR Sada — -

 

ae 1 !
aks lon S_ Ssteh ICHAT cane) cb —

Ours UNGTEORETS ide wthotok our hohe —__

 

 

 

_3 —=4 usPaneaky I OW LY on ites a

 

 

hy aka Geko aghg hes hed

__
Case 1:19-cv-12581-RGS Document1 Filed 12/23/19 Page 40 of 61

@

(\e Ceauely +, hare re. or Pla a
ane “adler teil One say “igs

aaa gel Video my Cart
Sah Oe asi ie a ?

   
 
 

 

 

 

 

Ae ght a I Fecnd oe

 

 

— Mia Fonte Op ocd. Stns
Cock SIC ask Tis Loe
Case 1:19-cv-12581-RGS Document1 Filed 12/23/19 Page 41 of 61

[s)

 

 

— te gle Sh a vest

 

+
— |) Wait |p Segond Sor Pw ar Continue _
or me te Did i =“ =

 

 

 

i
Case 1:19-cv-12581-RGS Document1 Filed 12/23/19 Page 42 of 61

(3

= aud. Sih \y het MAnG J Z oy

 

——— ed * - sal ae te
——suspdeh tie ith \o-eaertiacy—

Ae pape \s dem SAS

 

 

 

 

 

emesewi oh sel with i Tine. X gE eS ec
Se 4 = : sas aT —— =i SS i
4 STSTT OK OL Dadking hart: eta — aa

—faler fe S ar Terman ion, tet mt ——

 

eel
= 1 :19- -CV Sha RGS Document 1 Ns led 12/23/19 Page 43 of 61 ~

eesti PG Sony
Feo

omer 1 nae png uh
ang on “pe pp

 

 

 

 

 

 

Swod wat 9A eg
ta capil pada tg tar

HEE ST

so

— =| — EN os

 
Case 1:19-cv-12581-RGS Documen t1 Filed 12/23/19 Page 44 of 61

Tb

Work besa of a Lashed Oul

 

ee Sack OGL: ale iebaliny, ke. att See
dan oa ais Th finns cud. cals wah

 

 

a \Naan ¥ a - a Ch f = nj ee
= XK \ Aer Seah i eh 8 cat aa “=
2 hd ie ce WR ¥ “Gite aoe.

 
Case 1:19-cv-12581-RGS Documen t1 Filed 12/23/19 Page 45 of 61

a maa: elas lect \e it ne Mes
EV Keil ae a Caca % to
bes con afin -{5 (Mag, mau eese hd wR

aie Te nt my wrath fet es

Ford fonbdl ae rede

— ~ apr Ww Hi WAT ON yy
ele Fn BF Sanlu tent

 

 

 

 

 

 

 
Case 1:19-cv-12581-RGS Document1 Filed 12/23/19 Page 46 of 61

 

 

 

oo Se ers =. eae oe =r
oT SPR Bah erat ines

 

 

-
Case 1:19-cv-12581-RGS Document1 Filed 12/23/19 Page 47 of 61

37"

hu 5 Fics sof emplad af fz

 

 

=k ar sn SOe Shope Fay

 

Anas “te Vemle Kany lege Se = =

 

ei On roe Nate ‘Kp “Cclocet ip Pe
Fae se MO. Seni “a Ont, pete

 

 

 

oe ‘haus ey AIT Deg ey 4 © hives fear
_— = open a oes wv wt es
reese % a ove A Kae _ “ite ia wy aid =.

a
Case 1:19-cv-12581-RGS Document1 Filed 12/23/19 Page 48 of 61

(yo

On A rl4 In _ of Fat pn Ape ont -

hes x eer eat orcad
so alt hi ciiby sag. ‘ Tacs a -
~diieardat h

 

 

 

 

 

 

= remains T Me | a jie i a i

oan Ga algo “Stu
Case 1:19-cv-12581-RGS Document1 Filed 12/23/19 Page 49 of 61

He cout ua Xv de ‘antes tel

a fGouT a. ro esr Pan \wety wistd each
—— fede Made ve adh abet tifa
AL G martial arti prNteR COU ah /

 

 

 

 

 

 

 

is tee

ans alga Sct man Aloe eel, —
ot tial Sep fering athe

—. sate 0)

 

 

alton gagloye um degree
Case 1:19-cv-12581-RGS Document1 Filed 12/23/19 Page 50 of 61

(49

cll kindy. ow Dd yale CRY oly

Vino Fm oa Chin «£ Lanlikcel od to

ae “ey \ have Wad AAG TRON Ope
We ss Subrens. Lae fatty ay ate
Gees oak Doe tale ee al

 

 

— hi = gables “owt Wines t, Janet ge
5 \ h. .\ \ x \ \ 4
oe hu. NULMunds\ | Vrasnlaec wad, -S\. AT

 

 

 
Case 1:19-cv-12581-RGS Documen t1 Filed 12/23/19 Page 51 of 61

(43

4x Jas Pre One anth otis

Plas ng, Crores Aba Regt

 

ee es eas. Thy apart vhs acts
ACR DefOQ ae st sta TO Cy

 

 

 

 

 
Case 1:19-cv-12581-RGS Document1 Filed 12/23/19 Page 52 of 61

4

pty OW Cy BK Sat he & lenAev
ok on Can Glivee and Aled marty
a - = gas OM mir on ir ek Lia: a

 

 

  
 

 

eet == codecs =  W Je da heh s aE A----

 

 

 

 

YOE 5405: a as a

 
Case 1:19-cv-12581-RGS Document1 Filed 12/23/19 Page 53 of 61

=e

 

x oe wth bling

 

 

War 6 ave opcal a py otabhy
ooh gan Tar x Ufaerwao-
Case 1:19-cv-12581-RGS Document 1 Filed 12/23/19 Page 54 of 61

 

 

 

 

 

 

 
. Case 1:19-cv-12581-RGS Document1 Filed 12/23/19 Page 55 of 61

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 1:19-cv-12581-RGS Documen t1 Filed 12/23/19 Page 56 of 61

 

 

 

 

 

 

ahaa ROTATE y ss f=

-----O0- AE Gh. Os on ‘Choice Gwe -
ge st | eS a Mu, ve fy ST

 
Case 1:19-cv-12581-RGS Documen t1 Filed 12/23/19 Page 57 of 61

gs

ea! feed. Fotis, (0 Ky ri, bol
Oe — § a CT awh i

 

 

 

~~~ ESCA ck sat Lage Toa

 

 

cat at 9 . gS AYA

 

oe Ede th becca

 
Case 1:19-cv-12581-RGS Document1 Filed 12/23/19 Page 58 of 61

 

 

oo Ta vo (nore di te # ms NE po

 

 

 

 

 

 

oe
Case 1:19-cv-1258 - 1 Filed 12/23/19 Page 59 of 61

S\-CU(é. Lo wwld O. \p« Ie, Gh

 
 

 

) Cn ce een

~ Soke aa S

 

 

! at —
atte te “Po bremry ST
—X TUR ans Peclosfocy Rito. ii eal

 
Case 1:19-cv-12581-RGS Document1 Filed 12/23/19 Page 60 of 61

G

(300
ANA, eed SICK A or on

——onas. ond Joc Q\Vall “anh Cae

———— wala a Calo hap E

 

 

 

 

imc! Muck Leafs Fn au ie oe
Saas Cian Ya + Ark tay. a -=-
— =F ine 0 Lat re re Vey ae they _—

   

 

 
Case 1:19-cv-12581-RGS _ \ 1 Filed 12/23/19 Page 61 of 61

“ey tic Cavduh = iy ty

 

 

 

 

 

 

 

 

 

 

 

 
